      Case 5:20-cv-04033-SAC-TJJ Document 25 Filed 12/17/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,
                       Plaintiff,


vs.                                          Case No. 20-4033-SAC


STATE OF KANSAS, et al.,
                       Defendants.

                                 O R D E R
      This case is before the court upon the motion of the State

of Kansas, the Kansas Senate and the Kansas House of

Representative to vacate a clerk’s entry of default.           Doc. No.

23.   A timely response has not been filed.        Plaintiff, however,

has filed a notice of dismissal pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i).     Doc. No. 24.

      Although the motion appears to have merit, the court finds

that the notice of dismissal renders the motion to vacate the

entry of default moot.

      IT IS SO ORDERED.

      Dated this 17th day of December 2020, at Topeka, Kansas.

                           s/Sam A. Crow_____________
                           U.S. District Senior Judge
